Citation Nr: 0518126	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating, in excess of 10 
percent, for residuals of subtotal medial meniscectomy of the 
right knee with debridement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which granted the claim for 
entitlement to service connection for a subtotal medial 
meniscectomy with debridement of the right knee, assigning a 
10 percent disability rating, effective February 2001.  

This case was previously before the Board.  In January 2004, 
the Board remanded the issue for further development.  The 
Appeals Management Center (AMC) has complied with the Board's 
January 2004 Remand.  

Because the veteran has disagreed with the initial rating of 
10 percent assigned to his service-connected right knee 
disability, the Board has characterized the issue as 
involving the propriety of the initial evaluation assigned 
following the grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).  


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate the claim and has made reasonable 
efforts to develop the claim accordingly.  

2.  The veteran's right knee disability is manifested by 
degenerative changes with noncompensable limitation of 
flexion and no limitation of extension.

3.  The veteran's right knee disability is also manifested by 
slight instability.  


CONCLUSION OF LAW

The criteria for an initial disability rating, of 10 percent, 
for a subtotal medial meniscectomy with debridement of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2004); 38 C.F.R. §§ 4.7, 4.21, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259 (2004).  

The criteria for a separate 10 percent rating for 
degenerative arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes 52003, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, and implementing 
regulations provide that VA will provide notice and assist a 
claimant in substantiating a claim 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2004) should: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

The Pelegrini Court also held that VCAA notice should 
generally be provided prior to the initial adverse decision 
on the claim.  Pelegrini v. Principi, at 119-120. However, 
the Court specified that its decision was not meant to 
invalidate decisions made prior to the November 9, 2000 
effective date of the VCAA.  The Court stated that "there is 
no nullification or voiding requirement [of RO decisions 
issued prior to VCAA notice] either explicit or implicit in 
this decision.  Id, at 120.  In those cases it was sufficient 
for the Board to ensure that proper notice was ultimately 
provided. Id., at 120, 122-4.  

The rating decision granting service connection, and the 
statement of the case and supplemental statements of the case 
discussed the criteria for higher initial ratings for the 
veteran's right knee disability.  These discussions served to 
inform the veteran of the evidence needed to substantiate 
entitlement to a higher initial rating.

In the March 2004 letter issued pursuant to the Board's 
remand, the veteran was advised of what evidence VA would 
undertake to obtain and what evidence he was responsible for 
obtaining.  The letter told him to report any person who had 
relevant records so that they could be obtained.  This notice 
served to put him on notice to report and submit relevant 
evidence in his possession.

Although, the veteran has received the notice required by the 
VCAA, some of this notice was provided after the initial 
adverse decision on his claim.  The Court has held that a 
delay in receiving VCAA required notice is generally not 
prejudicial to a claimant, and that VA will have satisfied 
it's duties to provide notice, if the notice is provided 
prior to adjudication by the Board.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  May 27, 2005) (per 
curiam en banc order).

VA has obtained all relevant records identified in the claims 
folder, and has provided necessary examinations.  38 U.S.C.A. 
§ 5103A(b)-(d).

Because VA has complied with the notice requirements of the 
VCAA and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current appellate claim.  38 
U.S.C.A. § 5103A(a)(2).  Accordingly, the Board will proceed 
to adjudicate on the current record the veteran's current 
claim for an increased rating for the right knee disability.  

Factual Background

The veteran's service medical records contain no findings 
referable to a right knee injury or disability.

VA initially received the veteran's claim for entitlement to 
service connection for residuals of a right knee injury in 
November 1967.  In connection with the initial claim, the 
veteran indicated that in October 1967, he incurred an injury 
to the right knee while playing organized athletics, 
specifically football, while stationed in Wurzburg, Germany.  

In statements received in August 1972, service acquaintances 
reported that they recalled the veteran injuring his right 
knee during a flag football game in service.  

Private and VA medical records dated from August 1972 to 
January 1976, show treatment and findings referable to a 
right knee disability.  On VA examination in May 1976, an X-
ray evaluation reportedly showed degenerative changes.

In February 2001, the veteran's representative submitted 
correspondence on behalf of the veteran, as an informal claim 
to establish entitlement to service connection for residuals 
of a right knee injury.  

A March 2001 private operative report, from Beth Israel 
Deaconess Hospital, reveals that the veteran underwent a 
subtotal medial meniscectomy to the right knee with 
debridement.  The report indicated that the veteran suffered 
from a trick knee as a result of a sporting injury in 1968.  
The preoperative diagnosis was a torn lateral meniscus and 
degenerative arthritis of the right knee.  The postoperative 
diagnosis was a torn lateral meniscus and degenerative 
arthritis of the right knee, plus partial tear of the 
anterior cruciate ligament, noted as remote.  

On VA Examination of the right knee in February 2002, the 
veteran related the history of the right knee injury 
consistent with the history previously noted.  

The veteran's subjective complaints included pain in the 
right knee, weakness, stiffness, instability, fatigue, and 
lack of endurance in the right knee.  He related that he 
experienced stiffness in the right knee after prolonged 
sitting; he experienced aching after standing or walking for 
long periods of time; and at night he has been awakened 
suddenly as a result of the pain experienced in the right 
knee.  He stated that the aching symptoms are experienced on 
both sides of the right knee and to the left side of the 
right knee just under the kneecap.  

The veteran also complained of flare-ups, expressing that he 
experienced distressing minute-long daily flare-ups of pain 
on over-usage or using the stairs.  

The veteran related that he was able to get relief by rest or 
aspirin.  He was unable to walk the same distances that he 
once was able to; and he expressed that the residuals the of 
the right knee injury are making life uncomfortable.  

On physical examination, the examiner observed that the 
veteran had no obvious limitation in standing or walking and 
his gait was normal.  The leg length from the anterior 
superior iliac spine to the medial malleolus measured 90 
centimeters on the right and the left.  The feet did not show 
signs of abnormal weight bearing; there were no obvious 
externally visible deformity, or inflammation at either knee; 
however, the right knee appeared slightly swollen in 
comparison the left knee.  The circumference of the right 
knee, maximum girth during extension equaled 41 centimeters 
on the right and 39.5 centimeters on the left.  There were 
appropriate micro-scars about the right knee, in relation to 
prior arthroscopic surgery.  

On range of motion studies, the veteran's right knee had 
flexion to 125 degrees and extension to 0 degrees.  On drawer 
test, the findings were noted as 0 and McMurray's test was 
negative.  The examiner noted that the range of motion in the 
right knee was not additionally limited by pain, fatigue, 
weakness, lack or endurance, and/or incoordination.  

On X-ray examination of the right knee, findings revealed 
reasonable preservation of the joint space on weight bearing.  
The right knee appeared to be normal, with very minimal 
degenerative changes observed.  

The examiner opined that the veteran did not appear to be 
physically limited by problems that have previously occurred 
to the right knee, despite the subjective complaints noted 
above.  The examiner commented that there "the possibility 
exists that this [right] knee may be slightly less stable 
than it would otherwise be."

The current residuals consisted of swelling at the right 
knee, and in comparison to the left knee, mildly decreased 
range of motion, and degenerative changes seen on X-ray of 
the right knee.  

By correspondence, dated in April 2004, the veteran expressed 
that using the staircase and walking continued to result in 
pain to the right knee.  When he positioned the right knee at 
a certain angle, the sharp pain awakened him.  He also stated 
that he was unable to engage in any type of sport as a result 
of the pain experienced in the right knee.  

In the Post-Remand Brief, dated in May 2005, the veteran's 
representative argued that a separate compensable evaluation 
for degenerative joint disease of the right knee is 
warranted.  

Law and Regulations

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson, the Court noted that 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

Favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees, warrants a 
30 percent evaluation under DC 5256; ankylosis in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation; ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation; and extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5256.  

Under the provisions of 38 C.F.R. § 4.71a, DC 5257, 
disability of the knee manifested by slight recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating is appropriately assigned 
when the subluxation or instability is moderate, and a 30 
percent rating is assigned when the subluxation or 
instability is severe.  

Under DC 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  3 8 C.F.R. § 4.71a, 
DC 5258.  

Under DC 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, DC 5259.  

A 10 percent evaluation is provided when flexion is limited 
to 45 degrees, and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  

A 10 percent evaluation is provided when knee extension is 
limited to 10 degrees, and a 20 percent evaluation when 
extension is limited to 15 degrees. A 30 percent evaluation 
is assigned under this code when extension is limited to 20 
degrees, a 40 percent when extension is limited to 30 
degrees, and a 50 percent when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.  

Under DC 5262, "tibia and fibula, impairment of," a 20 
percent evaluation is warranted where there is malunion with 
moderate knee or ankle disability.  38 C.F.R. § 4.71a, DC 
5262.  

Under DC 5263, a 10 percent disability ratings assigned  for 
genu recurvatum (acquired, traumatic, with weakness and 
insecurity in weight- bearing objectively demonstrated).  38 
C.F.R. § 4.71a, DC 5263.  

Degenerative arthritis established by x-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  A 10 percent evaluations based on x-ray evidence may 
not be combined with ratings based on limitation of motion. 
DC 5003.  

Traumatic arthritis is evaluated using the criteria for 
evaluating degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Analysis

The veteran's current 10 percent rating has been provided 
under DC 5259.  The maximum schedular evaluation under 
Diagnostic Code 5259 is a 10 percent evaluation.  

The veteran's disability could, however, be rated, in the 
alternative, on the basis of arthritis with limitation of 
motion and subluxation or lateral instability.

On the only VA examination since the effective date of the 
grant of service connection, the examiner found that the 
veteran had degenerative changes and a noncompensable level 
of limitation of flexion.  There was no further limitation 
due to DeLuca factors.  Since the veteran has a 
noncompensable level of limitation of flexion and X-ray 
evidence of arthritis.  The disability warrants a 10 percent 
evaluation under DC 5003.

Since the veteran was found to have no limitation of 
extension, even with consideration of the DeLuca factors, a 
separate evaluation is not warranted on the basis of 
limitation of extension.

The VA examiner found that the veteran might have slightly 
more instability than he otherwise would have if the knee 
were normal.  This finding can be read as supporting a 10 
percent evaluation under DC 5257 on the basis of slight 
lateral instability.  There is no medical evidence of more 
than slight instability, and the veteran's subjective reports 
do not document more than slight disability.  In this regard 
he is able to carry out his job duties and activities of 
daily living without reported limitations.

Rating the veteran's disability under DCs 5003 and 5257 
produces a higher evaluation than if the disability were 
rated on the basis of DC 5259.  Therefore the Board has 
evaluated the knee disability under DCs 5003 and 5257.

Because the veteran's right knee disorder is not shown to 
include ankylosis, dislocation of the semilunar cartilage, 
with frequent episodes of locking, pain, or effusion into the 
joint, limitation of flexion of the leg, limitation of 
extension of the leg, impairment of the tibia and fibula, or 
genu recurvatum, consideration of the diagnostic codes 
pertaining to such disorders is not appropriate under 38 
C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5261, 5262, or 5263.

VA's schedular rating criteria apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." Id.  

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate right knee disability.  While he clearly complains 
of recurrent pain, the veteran has not identified any 
specific disability factors that are not encompassed in the 
schedular rating criteria for knee disabilities.  He has not 
required frequent periods of hospitalization, and is able to 
perform his job duties without reported problems.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

In conclusion, the evidence is in favor of the grant of 
separate 10 percent ratings for arthritis and for instability 
of the right knee.  The disability does not approximate any 
of the criteria for higher ratings.  38 C.F.R. §§ 4.7, 4.21.  
Because there is no evidence supporting higher ratings, the 
benefit-of-the-doubt doctrine is not for application.  
Accordingly, the initial rating assigned for the veteran's 
right knee disability was proper and the veteran's claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

A 10 percent rating for arthritis and a 10 percent rating for 
lateral instability, as residuals of a subtotal medial 
meniscectomy of the right knee with debridement, is granted 
effective February 12, 2001.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


